     Case 4:18-cv-00376-RCC-PSOT Document 22 Filed 10/15/18 Page 1 of 1



      STACY SCHEFF
 1    LAW OFFICE OF STACY SCHEFF
      P.O. BOX 40611, TUCSON AZ 85717-0611
 2    Tel: (520) 471-8333
      Fax: (520) 300-8033
 3    stacy.scheff@gmail.com
      State Bar No. 028364
 4
                        IN THE UNITED STATES DISTRICT COURT
 5
                              FOR THE DISTRICT OF ARIZONA
 6
 7    MATTHEW MULLER,
                                                    Case No. 4:18-cv-00376-RCC-PSOT
 8
                Plaintiff,
 9    v.
10
      UNITED STATES; R.L. RHODES Acting
11                                                     NOTICE OF PLAINTIFF'S LAST
      Warden USP Tucson; UNKNOWN
                                                       KNOWN ADDRESS
12    BALTAZAR Complex Warden USP Tucson;
      UNKNOWN JUSINO, Associate Warden
13    USP Tucson; LORRI MITCHELL, Legal
14    Assistant USP Tucson; JANE/JOHN DOES
      1-25 employees at USP Tucson,
15
16                Defendants.

17          Pursuant to this Court's Order at Doc. 21, below is Plaintiff Matthew Muller's last

18    known address:
19
                                 Matthew Muller # 255332
20                               Solano County Jail
                                 500 Union Ave.
21
                                 Fairfield Ca. 94533
22    Dated: October 15, 2018
23
24
25
                                        STACY SCHEFF
26
27
28
